On Motion for Rehearing
PER CURIAM.
The motion for rehearing complains of the ruling that “having forfeited by the act [or omission] forbidden,” respondent “became a usurper, and as such his ouster must go as a matter of course.” It is charged that by so ruling the court has surrendered or denied its discretionary power with respect to the remedy or punishment it may order in a quo warranto proceeding. This is a misapprehension.
As regards the judgment to be entered in a quo warranto proceeding, we think a preexisting forfeiture of office for misconduct stands on a different footing than those instances where a private corporation is proceeded against for having improperly exercised some corporate franchise, or where the validity of the organization of some public corporation is questioned.
As was pointed out in Commonwealth v. Allen, 70 Pa. 465, 470, “The quo warranto is a great prerogative writ, and may be refused if demanded for light and trivial causes. Hence, in England, in questions of mere privilege, where its loss proceeds from innocent acts, as removal out of corporation limits, the court may and does let the corporation first declare the amotion. But when a forfeiture of office occurs by an illegal act, the violation of law stands on a *733different footing. In such cases in this state the power of the court will not be in-, voked in vain by the law officer of the government, the attorney-general, whose duty it is to vindicate the broken law.” (Italics, the present writer’s.)
In State ex rel. Pope v. Mansfield Special Road District, 299 Mo. 663, 253 S.W. 714, 716, the judgment in quo warranto ousted the appellants from office as commissioners of a special road district, but also restored to or reserved in them such powers and duties as would enable them to continue to collect taxes and pay interest on outstanding bonds. This court in holding such judgment to be a nullity said: “If the act providing for the creation of the special road district was repealed by implication by the adoption by Wright county of township organization, then,' in the absence of any qualifying legislation authorizing a retention of any of the powers of the district, it ceased to exist, and a judgment in quo warranto could no more than give judicial recognition of its demise. A modified judgment of ouster therefore attempting to perpetuate its powers in any respect is a mere nullity.”
What judgment less than ouster could properly be rendered where, as here, prior to the institution of the proceeding, there had been an automatic forfeiture of the officer’s right to hold the office by reason of his willful misconduct or neglect of official duty, and in consequence of which he had become an interloper — a usurper? We are not cited to any authority, nor do we know of any holding that such a person may nevertheless retain either title to, or possession of such office, under a proper judgment in a quo warranto proceeding. If anything said in State ex inf. Taylor v. Cumpton, 362 Mo. 199, 214, 240 S.W.2d 877, 886 [13, 14], be regarded as holding to the contrary, the case should be, to that limited extent, overruled. It follows there was nothing improper, much less revolutionary, in our holding that upon the facts and law as found in this case, ouster would go as' a matter of course.
Other questions presented by the motion have either been eliminated by our modification of the opinion this day made, or answered by the opinion itself, or they do not warrant discussion. The motion for rehearing is overruled.